405 So.2d 310 (1981)
Paul Jerome SIRMONS, Appellant,
v.
STATE of Florida, Appellee.
No. 81-179.
District Court of Appeal of Florida, Fourth District.
November 4, 1981.
Jay S. Spechler, Hollywood, for appellant.
Jim Smith, Atty. Gen., Tallahassee, and Laura R. Morrison, Asst. Atty. Gen., West Palm Beach, for appellee.
LETTS, Chief Judge.
Appellant and appellee State agree that the trial court's refusal to credit appellant for time served in the county jail was error. Groves v. State, 361 So.2d 730 (Fla. 4th DCA 1978). The time to be credited should have been specified in the sentence and credited toward one of the charges. Lawrence v. State, 306 So.2d 561 (Fla. 4th DCA 1975). Because of the discrepancy between the oral pronouncements of the trial court and the written sentences, the written sentences must be corrected to conform to the oral pronouncements giving appellant the same maximum of four years in prison, but followed by six years on probation rather than the eight now in the written sentences Sandstrom v. State, 390 So.2d 448 (Fla. 4th DCA 1980).
REMANDED FOR CORRECTION IN ACCORDANCE WITH THIS OPINION.
HERSEY and GLICKSTEIN, JJ., concur.